 

; Case 2:19-mr-00514-KRS Documents Filed 05/22/19 Page 1of5

AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT. ........ 2.

20ISHAY 22 PM SIG
for the =%

District of New Mexico LLERA-LAS CRUCES
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. | C \ Q - \4
Information associated with the cellular device assigned
call number 928-399-1352 that is stored at premises )

controlled by T-Mobile
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property locatedinthe | ____ District of New Mexico

(identify the person or describe the property to be searched and give its location):
See Attachment A.

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized):
See Attachment B.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or

 

property.
YOU ARE COMMANDED to execute this warrant on or before May 17, 2019
(not to exceed 14 days)
( in the daytime 6:00 a.m. to 10 p.m. A at any time in the day or night as I find reasonable cause has been

established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Kevin R. Sweazea

 

(name)

I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) for 30 days (not to exceed 30).

until, the facts justifying, the later specific date of

  
 

Date and time issued:06S-O7-20/9 2°. OF pur

City and state: Las Cruces, New Mexico Kevin R. Sweazea, United States Magistrate Judge
Printed name and title
 

Case 2:19-mr-00514-KRS Document5 Filed 05/22/19 Page 2 of 5

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
MS-(°T-98 4 S-B-/9 Wel eM ria

 

 

 

Inventory made in the presence of :

SA Syonadh “ a eis

 

Inventory of the property taken and name of any person(s) seized:

eo ate cecelied ; TH MAPLE

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.

 
  

 

Date: 3 IF
Executing officer 'S signature

“Seaton h : ‘Raden ee

Printed name and title

 

 

 
Case 2:19-mr-00514-KRS Document5 Filed 05/22/19 Page 3 of 5

ATTACHMENT A

Property to Be Searched

This warrant applies to records and information associated with the cellular telephone
assigned call number 928-399-1352 (“the Account”), that are stored at premises controlled by T-

Mobile (“the Provider”), headquartered at 4 Sylvan Way Parsippany, NJ 07054.

 

 
 

Case 2:19-mr-00514-KRS Document5 Filed 05/22/19 Page 4of5

ATTACHMENT B

Particular Things to be Seized

I. Information to be Disclosed by the Provider

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is

still available to the Provider or that has been preserved pursuant to a request made under 18

U.S.C. § 2703(f), the Provider is required to disclose to the government the following

information pertaining to the Account listed in Attachment A for the time period April 16,

2019 through May 3, 2019:

a. The following information about the customers or subscribers of the Account:

1,

il.

lil.

iv.

Vi.

Vil.

Names (including subscriber names, user names, and screen names);

Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

Local and long distance telephone connection records;

Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP”) addresses) associated
with those sessions;

Length of service (including start date) and types of service utilized;

Telephone or instrument numbers (including MAC addresses, Electronic
Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
Mobile Equipment Identifier (*MEID”); Mobile Identification Number
(“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
Integrated Services Digital Network Number (“MSISDN”); International
Mobile Subscriber Identity Identifiers (“IMSI’), or International Mobile
Equipment Identities (“IMEI”);

Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and
Case 2:19-mr-00514-KRS Document5 Filed 05/22/19 Page5of5

viii. Means and source of payment for such service (including any credit card
or bank account number) and billing records.

b. All records and other information (not including the contents of communications)
relating to wire and electronic communications sent or received by the Account,
including:

i. the date and time of the communication, the method of the
communication, and the source and destination of the communication
(such as the source and destination telephone numbers (call detail
records), email addresses, and IP addresses); and
ii. information regarding the cell tower and antenna face (also known as
“sectors’”’) through which the communications were sent and received.
Il. Information to be Seized by the Government

All information described above in Section | that constitutes evidence of violations of 21
U.S.C. §§ 841 and 846, involving “Jorge” during the time period April 16, 2019 through May 3,
2019.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.
